DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/082,992, filed on September 07, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a second network entity configured to” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 14 of U.S. Patent No. 10,959,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent are directed to a selection of a network slice instantiation for transmitting uplink packets where the current application merely broadens the scope of the patent.
Claim(s) 1 – 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 17 of U.S. Patent No. 10,588,022 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent are directed to a selection of a network slice instantiation for transmitting uplink packets where the current application merely broadens the scope of the patent..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 10, 13, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salkintzis (US 2017/0245316 A1).
For claim 1, Salkintzis teaches determining, by said user terminal, if a correspondence exists between an application module providing at least one uplink packet and at least one rule designating a network slice instantiation to be used for transmitting uplink packets in the communication network (see paragraph 0124; selects a network slice with which to create the request network connection based on the application category parameter, see paragraph 0133; verify an application category parameter where the request to send a data packet is a network connection request that includes an application parameter); and in response to a determination by said user terminal that the application module providing at least one uplink packet corresponds to a rule designating a network slice instantiation to be used for transmitting the uplink packet in the communication network, transmitting said at least one uplink packet from the user terminal to an entity for access to a user plane of the designated network slice instantiation (see paragraph 0134; the OS will transfer data for the application using the established network connection).
For claim 4, Salkintzis teaches in which said at least one rule contains at least one parameter from among a destination address of the packets, a transport protocol, a source port, a destination port, an application protocol, an item of information of location of the terminal or a time slot of application of the rule, the determination of the correspondence between the application module providing at least one uplink packet and said at least one rule comprising verifying the applicability of said parameter (see paragraph 0133; verify an application category parameter where the request to send a data packet is a network connection request that includes an application parameter).
For claim 6, Salkintzis teaches wherein, when the application module providing at least one uplink packet corresponds to a rule designating a network slice instantiation to which the user terminal is not attached, the user terminal transmits an attachment request to an entity for access to a control plane of the designated network slice instantiation, said at least one uplink packet being transmitted subsequent to receipt of an attachment acknowledgment message originating from the entity for access to the control plane (see paragraph 00135 – 0137; establishing data connection through RRC messages which sends connection setup messages and connection setup complete message).
For claim 10, Salkintzis teaches  a transmitter, a receiver and a processor (see paragraphs 0098 – 0100), wherein the processor is configured to determine if a correspondence exists between an application module providing at least one uplink packet and at least one rule designating a network slice instantiation in a communication network in which uplink packets are to be transmitted (see paragraph 0124; selects a network slice with which to create the request network connection based on the application category parameter, see paragraph 0133; verify an application category parameter where the request to send a data packet is a network connection request that includes an application parameter); and wherein the transmitter is configured to, in response to a determination that the application module providing at least one uplink packet corresponds to a rule of said at least one rule designating a network slice instantiation, transmit said at least one uplink packet to an entity for access to a user plane of the designated network slice instantiation (see paragraph 0134; the OS will transfer data for the application using the established network connection).
For claim 13, Salkintzis teaches  in which said at least one rule contains at least one parameter from among a destination address of the packets, a transport protocol, a source port, a destination port, an application protocol, an item of information of location of the terminal or a time slot of application of the rule, the processor being further configured to verify the applicability of said parameter when determining if a correspondence exists between an application module providing at least one uplink packet and at least one rule designating a network slice instantiation in a communication network in which uplink packets are to be transmitted (see paragraph 0133; verify an application category parameter where the request to send a data packet is a network connection request that includes an application parameter).
For claim 15, Salkintzis teaches wherein, when it is determined that the application module providing at least one uplink packet corresponds to a rule designating a network slice instantiation to which the user terminal is not attached, the transmitter is further configured to transmit an attachment request to an entity for access to a control plane of the designated network slice instantiation, the at least one uplink packet being transmitted subsequent to the receipt by the receiver of an attachment acknowledgment message originating from the entity for access to the control plane (see paragraph 00135 – 0137; establishing data connection through RRC messages which sends connection setup messages and connection setup complete message).
For claim 18, Salkintzis teaches a first network entity configured to provide access to a user terminal at a control plane of a network slice instantiation implemented in the communication network (see paragraph 00135 – 0137; establishing data connection through RRC messages which sends connection setup messages and connection setup complete message); and a second network entity configured to provide said user terminal with access to a user plane of the network slice instantiation, so as to allow dispatching of an uplink packet in said user plane of the network slice instantiation (see paragraph 00135 – 0137; establishing data connection through RRC messages which sends connection setup messages and connection setup complete message; RRC control messages transmitted for establishment of data connection for the network slice to allow for data communication); wherein the first network entity comprises a transmitter configured to transmit to the user terminal a message containing at least one rule designating a network slice instantiation in the communication network, to be used by the user terminal to transmit at least one uplink packet from an application module of the user terminal after the user terminal has verified that said application module providing at least one uplink packet (see paragraph 0124; selecting the network slice includes the eNB identifying a network slice that supports an application category; see paragraph 0133; verify an application category parameter where the request to send a data packet is a network connection request that includes an application parameter and see paragraph 00135 – 0137; establishing data connection through RRC messages which sends connection setup messages and connection setup complete message).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis in view of Schliwa-Bertling et al. (Us 2018/0048465 A1; hereinafter “Schliwa-Bertling”)..
For claim 8, Salkintzis teaches all of the claimed subject matter with the exception of wherein the method further comprises, when the terminal is attached to a network slice instantiation and if the user terminal does not exchange any payload data packet with an entity for access to the user plane of said network slice instantiation during a determined time span, transmitting from the user terminal a detachment request to an entity for access to a control plane of said network slice instantiation.  Schliwa-Bertling from the field of communications similar to that of Salkintzis teaches when the UE 14 changes mode in one network slice, e.g. enters a sleep mode, the current NAS and AS keys are still used after this mode change. That is, no new key derivation is performed (for the remaining network slice(s)) due to the detach procedure of one network slice. Such sleep mode may, for the case of LTE, correspond to the IDLE state or detached state (see paragraph 0068) and establishing of a mode change of an active network instance may, for instance, comprise the network node detecting that a set timeout value of a timer has elapsed. Such timeout value may indicate the maximum time that the communication device may be inactive in a network instance before the network node considers the communication device to be in IDLE mode. As another example, the establishing of mode change may comprise receiving a detach request message from the communication device (see paragraph 0115).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to detach the network slice of Salkintzis in the manner taught by Schliwa-Bertling where the network an idle mode.  The motivation for doing this is to provide for an efficient system where resources are saved.
For claim 17, Salkintzis teaches all of the claimed subject matter with the exception of wherein the transmitter is further configured to, when the user terminal is attached to a network slice instantiation and if the user terminal does not exchange any payload data packet with an entity for access to the user plane of said network slice instantiation during a determined time span, transmit a detachment request to an entity for access to a control plane of said network slice instantiation.  Schliwa-Bertling from the field of communications similar to that of Salkintzis teaches when the UE 14 changes mode in one network slice, e.g. enters a sleep mode, the current NAS and AS keys are still used after this mode change. That is, no new key derivation is performed (for the remaining network slice(s)) due to the detach procedure of one network slice. Such sleep mode may, for the case of LTE, correspond to the IDLE state or detached state (see paragraph 0068) and establishing of a mode change of an active network instance may, for instance, comprise the network node detecting that a set timeout value of a timer has elapsed. Such timeout value may indicate the maximum time that the communication device may be inactive in a network instance before the network node considers the communication device to be in IDLE mode. As another example, the establishing of mode change may comprise receiving a detach request message from the communication device (see paragraph 0115).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to detach the network slice of Salkintzis in the manner taught by Schliwa-Bertling where the network an idle mode.  The motivation for doing this is to provide for an efficient system where resources are saved.

Allowable Subject Matter
Claim(s) 2, 3, 5, 7, 9, 11, 12, 14, 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ni (US 2018/0205659 A1) and Morper et al. (US 20210297938 A1) are cited to show a SELECTION OF A NETWORK SLICE INSTANTIATION FOR TRANSMITTING UPLINK PACKETS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464